Exhibit 10.1

 

ANTHERA PHARMACEUTICALS, INC.

 

Common Stock

(par value $0.001 per share)

 

At Market Issuance Sales Agreement

 

November 8, 2012

 

MLV & Co. LLC

1251 Avenue of the Americas

41st Floor

New York, New York 10020

 

Ladies and Gentlemen:

 

Anthera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with MLV & Co. LLC (the “MLV”), as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through MLV, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) provided however, that in no event
shall the Company issue or sell through MLV such number of Shares that
(a) exceeds the number of shares of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made, or (b) exceeds the number of authorized but unissued shares of the
Company’s Common Stock (the lesser of (a) and (b), the “Maximum Amount”). 
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 1 on the
amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that MLV shall have no obligation in
connection with such compliance.  The issuance and sale of Placement Shares
through MLV will be effected pursuant to the Registration Statement (as defined
below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-179043), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder (the “Exchange Act
Regulations”).  The Company has prepared a prospectus supplement specifically
relating to the Placement Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement.  The

 

--------------------------------------------------------------------------------


 

Company will furnish to MLV, for use by MLV, copies of the prospectus included
as part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares.  Except where the context
otherwise requires, such registration statement, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act Regulations or
deemed to be a part of such registration statement pursuant to Rule 430B of the
Securities Act Regulations, is herein called the “Registration Statement.”  The
base prospectus included in the Registration Statement, as it may be
supplemented by the Prospectus Supplement, in the form in which such prospectus
and/or Prospectus Supplement have most recently been filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act Regulations is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein (the “Incorporated
Documents”).

 

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify MLV by email notice (or other method mutually agreed to in writing
by the Parties) of the number of Placement Shares, the time period during which
sales are requested to be made, any limitation on the number of Placement Shares
that may be sold in any one day and any minimum price below which sales may not
be made (a “Placement Notice”), the form of which is attached hereto as Schedule
1.  The Placement Notice shall originate from any of the individuals from the
Company set forth on Schedule 3 (with a copy to each of the other individuals
from the Company listed on such schedule), and shall be addressed to each of the
individuals from MLV set forth on Schedule 3, as such Schedule 3 may be amended
from time to time.  The Placement Notice shall be effective unless and until
(i) MLV declines to accept the terms contained therein for any reason, in its
sole discretion, (ii) the entire amount of the Placement Shares thereunder have
been sold, (iii) the Company suspends or terminates the Placement Notice or
(iv) the Agreement has been terminated under the provisions of Section 13.  The
amount of any discount, commission or other compensation to be paid by the
Company to MLV in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 2.  It is
expressly acknowledged and agreed that neither the Company nor MLV will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to MLV and MLV does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein.  In the event of a conflict
between the terms of Section 2 or 3 of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 

2

--------------------------------------------------------------------------------


 

3.                                      Sale of Placement Shares by MLV.

 

(a)                                 Subject to the terms and conditions of this
Agreement, for the period specified in the Placement Notice, MLV will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of NASDAQ Global Market (the “Exchange”), to sell the Placement Shares up
to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  MLV will provide written confirmation to the Company no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to MLV pursuant to Section 2 with respect to such sales, and the
Net Proceeds (as defined below) payable to the Company, with an itemization of
the deductions made by MLV (as set forth in Section 5(b)) from the gross
proceeds that it receives from such sales.  Subject to the terms of the
Placement Notice, MLV may sell Placement Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act Regulations, including without limitation sales made directly on
the Exchange, on any other existing trading market for the Common Stock or to or
through a market maker.  Subject to the terms of a Placement Notice, MLV may
also sell Placement Shares by any other method permitted by law, including but
not limited to in  negotiated transactions, with the Company’s prior written
consent.  “Trading Day” means any day on which Common Stock are purchased and
sold on the Exchange.

 

(b)                                 During the term of this Agreement, neither
MLV nor any of its affiliates or subsidiaries shall engage in (i) any short sale
of any security of the Company or (ii) any sale of any security of the Company
that MLV does not own or any sale which is consummated by the delivery of a
security of the Company borrowed by, or for the account of, MLV.  Neither MLV
nor any of its affiliates or subsidiaries, shall engage in any proprietary
trading or trading for MLV’s (or its affiliates’ or subsidiaries’) own account.

 

4.                                      Suspension of Sales.  The Company or MLV
may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other Party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other Party set forth on
Schedule 3), suspend any sale of Placement Shares; provided, however, that such
suspension shall not affect or impair any party’s obligations with respect to
any Placement Shares sold hereunder prior to the receipt of such notice.  Each
of the parties agrees that no such notice under this Section 4 shall be
effective against any other party unless it is made to one of the individuals
named on Schedule 3 hereto, as such Schedule may be amended from time to time.

 

5.                                      Sale and Delivery to MLV; Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon MLV’s acceptance of the terms of a Placement
Notice, and unless the sale of the Placement Shares described therein has been
declined, suspended, or otherwise terminated in accordance with the

 

3

--------------------------------------------------------------------------------


 

terms of this Agreement, MLV, for the period specified in the Placement Notice,
will use its commercially reasonable efforts consistent with its normal trading
and sales practices to sell such Placement Shares up to the amount specified,
and otherwise in accordance with the terms of such Placement Notice.  The
Company acknowledges and agrees that (i) there can be no assurance that MLV will
be successful in selling Placement Shares, (ii) MLV will incur no liability or
obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by MLV to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares as
required under this Agreement and (iii) MLV shall be under no obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by MLV and the Company.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”).  The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Placement
Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by MLV, after deduction for (i) MLV’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
and (ii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting MLV’s or
its designee’s account (provided MLV shall have given the Company written notice
of such designee prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form.  On each Settlement Date, MLV will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date.  The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 11(a) hereto, it will (i) hold
MLV harmless against any loss, claim, damage, or expense (including reasonable
legal fees and expenses), as incurred, arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to MLV
any commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

 

(d)                                 Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to MLV in writing.

 

4

--------------------------------------------------------------------------------


 

Under no circumstances shall the Company cause or request the offer or sale of
any Placement Shares pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to MLV in writing.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with MLV that as of
the date of this Agreement and as of each Applicable Time (as defined below),
unless such representation, warranty or agreement specifies a different time or
time:

 

(a)                                 Registration Statement and Prospectus.  The
Company and, assuming no act or omission on the part of MLV that would make such
statement untrue, the transactions contemplated by this Agreement meet the
requirements for and comply with the conditions for the use of Form S-3 under
the Securities Act.  The Registration Statement has been filed with the
Commission and has been declared effective under the Securities Act.  The
Prospectus Supplement will name MLV as the agent in the section entitled “Plan
of Distribution.” The Company has not received, and has no notice of, any order
of the Commission preventing or suspending the use of the Registration
Statement, or threatening or instituting proceedings for that purpose.  The
Registration Statement and the offer and sale of Placement Shares as
contemplated hereby meet the requirements of Rule 415 under the Act and comply
in all material respects with said Rule.  Any statutes, regulations, contracts
or other documents that are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits to the Registration
Statement have been so described or filed.  Copies of the Registration
Statement, the Prospectus, and any such amendments or supplements and all
documents incorporated by reference therein that were filed with the Commission
on or prior to the date of this Agreement have been delivered, or are available
through EDGAR, to MLV and its counsel.  The Company has not distributed and,
prior to the later to occur of each Settlement Date and completion of the
distribution of the Placement Shares, will not distribute any offering material
in connection with the offering or sale of the Placement Shares other than the
Registration Statement and the Prospectus and any Issuer Free Writing Prospectus
(as defined below) to which MLV has consented.  The Common Stock is currently
quoted on the Exchange under the trading symbol “ANTH”.  Except as disclosed in
the Registration Statement, including the Incorporated Documents, the Company
has not, in the 12 months preceding the date hereof, received notice from the
Exchange to the effect that the Company is not in compliance with the listing or
maintenance requirements.  Except as disclosed in the Registration Statement or
the Prospectus, the Company has no reason to believe that it will not in the
foreseeable future continue to be in compliance will all such listing and
maintenance requirements, other than satisfying the Exchange’s minimum stock
price requirement.

 

(b)                                 No Misstatement or Omission.  The
Registration Statement, when it became or becomes effective, did not, and will
not, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.  The Prospectus and any amendment and supplement thereto, on the
date thereof and at each Applicable Time (defined below), did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The foregoing shall not apply to
statements in, or omissions from, any such document made in

 

5

--------------------------------------------------------------------------------


 

reliance upon, and in conformity with, information furnished to the Company by
or on behalf of MLV specifically for use in the preparation thereof.

 

(c)                                  Conformity with Securities Act and Exchange
Act.  The Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or any amendment or supplement thereto, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

 

(d)                                 Financial Information.  The financial
statements of the Company incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any,
together with the related notes, present fairly, in all material respects, the
financial position of the Company as of the dates indicated and the results of
operations, cash flows and changes in stockholders’ equity of the Company for
the periods specified and have been prepared in conformity with GAAP (as defined
below) applied on a consistent basis (except for such adjustments to accounting
standards and practices as are noted therein) during the periods involved; the
other financial and statistical data with respect to the Company contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement or the Prospectus that are not included or incorporated
by reference as required; the Company and the Subsidiaries (as defined below) do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not described in the Registration
Statement (excluding the exhibits thereto and Incorporated Documents), and the
Prospectus which are required to be described in the Registration Statement or
the Prospectus (including Exhibits thereto and Incorporated Documents); and all
disclosures contained the Registration Statement, the Prospectus and the Issuer
Free Writing Prospectuses, if any, regarding “non-GAAP financial measures” (as
such term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, to the extent applicable;

 

(e)                                  Conformity with EDGAR Filing.  The
Prospectus delivered to MLV for use in connection with the sale of the Placement
Shares pursuant to this Agreement will be identical to the versions of the
Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(f)                                   Organization.  The Company and each of its
Subsidiaries are, and will be, duly organized, validly existing as a corporation
and in good standing under the laws of their respective jurisdictions of
organization.  The Company and each of its Subsidiaries are, and will be, duly
licensed or qualified as a foreign corporation for transaction of business and
in good standing under the laws of each other jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such license or qualification, and have all corporate power
and authority necessary to own or hold their respective properties and to
conduct their respective businesses as described in the Registration Statement
and the Prospectus, except where the failure to be so qualified or in good
standing or have such power or

 

6

--------------------------------------------------------------------------------


 

authority would not, individually or in the aggregate, have a material adverse
effect or would reasonably be expected to have a material adverse effect on the
assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries (as defined below) taken as a whole, or prevent or
materially interfere with consummation of the transactions contemplated hereby
(a “Material Adverse Effect”).

 

(g)                                  Subsidiaries.  The subsidiaries set forth
on Schedule 4 (collectively, the “Subsidiaries”), are the Company’s only
subsidiaries.  The Company has no significant subsidiaries (as such term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission).  Except
as set forth in the Registration Statement and in the Prospectus, the Company
owns, directly or indirectly, all of the equity interests of the Subsidiaries
free and clear of any lien, charge, security interest, encumbrance, right of
first refusal or other restriction, and all the equity interests of the
Subsidiaries are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights.

 

(h)                                 No Violation or Default.  Neither the
Company nor any of its Subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries are
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as described
in the Prospectus or the Prospectus Supplement, to the Company’s knowledge, no
other party under any material contract or other agreement to which it or any of
its Subsidiaries is a party is in default in any respect thereunder where such
default would reasonably be expected to have a Material Adverse Effect.

 

(i)                                     No Material Adverse Change.  Subsequent
to the respective dates as of which information is given in the Registration
Statement, the Prospectus and the Free Writing Prospectuses, if any (including
any document deemed incorporated by reference therein), there has not been
(i) any Material Adverse Effect, or any development involving a prospective
Material Adverse Effect, (ii) any obligation or liability, direct or contingent
(including any off-balance sheet obligations), incurred by the Company or any
Subsidiary, which is material to the Company and the Subsidiaries taken as a
whole, (iii) any material change in the capital stock (other than as a result of
the sale of Placement Shares or other than as described in a proxy statement
filed on Schedule 14A or a Registration Statement on Form S-4 and otherwise
publicly announced) or outstanding long-term indebtedness of the Company or any
of its Subsidiaries or (iv) any dividend or distribution of any kind declared,
paid or made on the capital stock of the Company or any Subsidiary, other than
in each case above in the ordinary course of business or as otherwise disclosed
in the Registration Statement or Prospectus (including any document deemed
incorporated by reference therein);

 

7

--------------------------------------------------------------------------------


 

(j)                                    Capitalization.  The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and non-assessable and, other than as disclosed in the Registration
Statement or the Prospectus, are not subject to any preemptive rights, rights of
first refusal or similar rights.  The Company has an authorized, issued and
outstanding capitalization as set forth in the Registration Statement and the
Prospectus as of the dates referred to therein (other than the grant of
additional options under the Company’s existing stock option plans, or changes
in the number of outstanding Common Stock of the Company due to the issuance of
shares upon the exercise or conversion of securities exercisable for, or
convertible into, Common Stock outstanding on the date hereof or as a result of
the issuance of Placement Shares) and such authorized capital stock conforms to
the description thereof set forth in the Registration Statement and the
Prospectus.  The description of the Common Stock in the Registration Statement
and the Prospectus is complete and accurate in all material respects.  Except as
disclosed in or contemplated by the Registration Statement or the Prospectus, as
of the date referred to therein, the Company did not have outstanding any
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

 

(k)                                 Authorization; Enforceability.  The Company
has full legal right, power and authority to enter into this Agreement and
perform the transactions contemplated hereby.  This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable in accordance with its terms,
except to the extent that (i) enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 11 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.

 

(l)                                     Authorization of Placement Shares.  The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim (other than any pledge, lien, encumbrance, security
interest or other claim arising from an act or omission of MLV or a purchaser),
including any statutory or contractual preemptive rights, resale rights, rights
of first refusal or other similar rights, and will be registered pursuant to
Section 12 of the Exchange Act.  The Placement Shares, when issued, will conform
in all material respects to the description thereof set forth in or incorporated
into the Prospectus.

 

(m)                             No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or any governmental or regulatory authority is required for the
execution, delivery and performance by the Company of this Agreement, and the
issuance and sale by the Company of the Placement Shares as contemplated hereby,
except for such consents, approvals, authorizations, orders and registrations or
qualifications as may be required under applicable state securities laws or by
the by-laws and rules of the Financial Industry Regulatory Authority (“FINRA”)
or the Exchange in connection with the sale of the Placement Shares by MLV.

 

8

--------------------------------------------------------------------------------


 

(n)                                 No Preferential Rights.  Except as set forth
in the Registration Statement and the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Stock or shares of any other
capital stock or other securities of the Company (other than upon the exercise
of options or warrants to purchase Common Stock or upon the exercise of options
that may be granted from time to time under the Company’s stock option plans),
(ii) no Person has any preemptive rights, rights of first refusal, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any Common Stock or shares of any other capital stock or other securities of the
Company from the Company which have not been duly waived with respect to the
offering contemplated hereby, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Placement Shares, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.

 

(o)                                 Independent Public Accountant.  Deloitte &
Touche LLP (the “Accountant”), whose report on the financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated into the
Registration Statement, are and, during the periods covered by their report,
were independent public accountants within the meaning of the Securities Act and
the Public Company Accounting Oversight Board (United States).  To the Company’s
knowledge, after due inquiry, the Accountant is not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) with respect to the Company.

 

(p)                                 Enforceability of Agreements.  All
agreements between the Company and third parties expressly referenced in the
Prospectus, other than such agreements that have expired by their terms or whose
termination is disclosed in documents filed by the Company on EDGAR, are legal,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited be
federal or state securities laws or public policy considerations in respect
thereof, except for any unenforceability that, individually or in the aggregate,
would not unreasonably be expected to have a Material Adverse Effect.

 

(q)                                 No Litigation.  Except as set forth in the
Registration Statement or the Prospectus, there are no legal, governmental or
regulatory actions, suits or proceedings pending, nor, to the Company’s
knowledge, any legal, governmental or regulatory investigations, to which the
Company or a Subsidiary is a party or to which any property of the Company or
any of its Subsidiaries is the subject that, individually or in the aggregate,
if determined adversely to the Company or any of its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under
this Agreement; to the Company’s knowledge, no such actions, suits or
proceedings are

 

9

--------------------------------------------------------------------------------


 

threatened or contemplated by any governmental or regulatory authority or
threatened by others that, individually or in the aggregate, if determined
adversely to the Company or any of its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect; or and (i) there are no current or
pending legal, governmental or regulatory investigations, actions, suits or
proceedings that are required under the Act to be described in the Prospectus
that are not described in the Prospectus including any Incorporated Document;
and (ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.

 

(r)                                    Licenses and Permits.  Except as set
forth in the Registration Statement or the Prospectus, the Company and each of
its Subsidiaries possess or have obtained, all licenses, certificates, consents,
orders, approvals, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Registration Statement and the Prospectus (the
“Permits”), except where the failure to possess, obtain or make the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Except as disclosed in the Registration Statement or the
Prospectus, neither the Company nor any of its Subsidiaries have received
written notice of any proceeding relating to revocation or modification of any
such Permit or has any reason to believe that such Permit will not be renewed in
the ordinary course, except where the failure to obtain any such renewal would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(s)                                   No Material Defaults.  Neither the Company
nor any of the Subsidiaries has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The Company has not filed a report pursuant to
Section 13(a) or 15(d) of the Exchange Act since the filing of its last Annual
Report on Form 10-K, indicating that it (i) has failed to pay any dividend or
sinking fund installment on preferred stock or (ii) has defaulted on any
installment on indebtedness for borrowed money or on any rental on one or more
long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(t)                                    Certain Market Activities.  Neither the
Company, nor any of the Subsidiaries, nor any of their respective directors,
officers or controlling persons has taken, directly or indirectly, any action
designed, or that has constituted or might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

 

(u)                                 Broker/Dealer Relationships.  Neither the
Company nor any of the Subsidiaries or any related entities (i) is required to
register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act or (ii) directly or indirectly through one or more intermediaries,
controls or is a “person associated with a member” or “associated person of a
member” (within the meaning set forth in the FINRA Manual).

 

10

--------------------------------------------------------------------------------


 

(v)                                 No Reliance.  The Company has not relied
upon MLV or legal counsel for MLV for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.

 

(w)                               Taxes.  The Company and each of its
Subsidiaries have filed all federal, state, local and foreign tax returns which
have been required to be filed and paid all taxes shown thereon through the date
hereof, to the extent that such taxes have become due and are not being
contested in good faith, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.  Except as otherwise disclosed in
or contemplated by the Registration Statement or the Prospectus, no tax
deficiency has been determined adversely to the Company or any of its
Subsidiaries which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been or might be asserted or threatened against it which
could have a Material Adverse Effect.

 

(x)                                 Title to Real and Personal Property.  Except
as set forth in the Registration Statement or the Prospectus, the Company and
its Subsidiaries have good and valid title in fee simple to all items of real
property and good and valid title to all personal property described in the
Registration Statement or Prospectus as being owned by them that are material to
the businesses of the Company or such Subsidiary, in each case free and clear of
all liens, encumbrances and claims, except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.  Any real
property described in the Registration Statement or Prospectus as being leased
by the Company and any of its Subsidiaries is held by them under valid, existing
and enforceable leases, except those that (A) do not materially interfere with
the use made or proposed to be made of such property by the Company or any of
its Subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(y)                                 Intellectual Property.  Except as set forth
in the Registration Statement or the Prospectus, the Company and its
Subsidiaries own or possess adequate enforceable rights to use all patents,
patent applications, trademarks (both registered and unregistered), service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”), necessary for the
conduct of their respective businesses as conducted as of the date hereof,
except to the extent that the failure to own or possess adequate rights to use
such Intellectual Property would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; except as disclosed in
writing to MLV, the Company and any of its Subsidiaries have not received any
written notice of any claim of infringement or conflict which asserted
Intellectual Property rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would result in a Material Adverse Effect;
there are no pending, or to the Company’s knowledge, threatened judicial
proceedings or interference proceedings challenging the Company’s or its
Subsidiaries’ rights in or to or the validity of the scope of any of the
Company’s or its Subsidiaries’ patents, patent applications or proprietary
information; no other entity or individual has any right or claim in any of the
Company’s or its Subsidiaries’ patents, patent applications or any patent to be
issued therefrom by virtue of any contract, license or other

 

11

--------------------------------------------------------------------------------


 

agreement entered into between such entity or individual and the Company or a
Subsidiary or by any non-contractual obligation, other than by written licenses
granted by the Company  or a Subsidiary; the Company and its Subsidiaries have
not received any written notice of any claim challenging the rights of the
Company or a Subsidiary in or to any Intellectual Property owned, licensed or
optioned by the Company or such Subsidiary which claim, if the subject of an
unfavorable decision would result in a Material Adverse Effect.

 

(z)                                  Environmental Laws.  Except as set forth in
the Registration Statement or the Prospectus, the Company and its Subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(aa)                          Disclosure Controls.  The Company and each of its
Subsidiaries maintain systems of internal accounting controls designed to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company is not aware of any material weaknesses in its internal control over
financial reporting (other than as set forth in the Prospectus).  Since the date
of the latest audited financial statements of the Company included in the
Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting
(other than as set forth in the Prospectus).  The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company and each of its
Subsidiaries is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 10-K for the fiscal year most recently ended (such date,
the “Evaluation Date”).  The Company presented in its Form 10-K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Act) or, to the

 

12

--------------------------------------------------------------------------------


 

Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.  To the knowledge of the Company, the Company’s
“internal controls over financial reporting” and “disclosure controls and
procedures” are effective.

 

(bb)                          Sarbanes-Oxley.  There is and has been no failure
on the part of the Company or, to the knowledge of the Company, any of the
Company’s directors or officers, in their capacities as such, to comply with any
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder.  Each of the principal executive officer and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company as applicable) has made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission.  For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.

 

(cc)                            Finder’s Fees.  Neither the Company nor any of
the Subsidiaries has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to MLV pursuant to this
Agreement.

 

(dd)                          Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is threatened which would reasonably be expected
to result in a Material Adverse Effect

 

(ee)                            Investment Company Act.  Neither the Company nor
any of the Subsidiaries is or, after giving effect to the offering and sale of
the Placement Shares, will be an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(ff)                              Operations.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or its Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), except as would not
reasonably be expected to result in a Material Adverse Effect; and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(gg)                            Off-Balance Sheet Arrangements.  There are no
transactions, arrangements and other relationships between and/or among the
Company, and/or, to the knowledge of the Company, any of its affiliates and any
unconsolidated entity, including, but not limited to, any structural finance,
special purpose or limited purpose entity (each, an “Off Balance Sheet
Transaction”) that could reasonably be expected to affect materially the

 

13

--------------------------------------------------------------------------------


 

Company’s liquidity or the availability of or requirements for its capital
resources, including those Off Balance Sheet Transactions described in the
Commission’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos.  33-8056; 34-45321; FR-61),
required to be described in the Prospectus which have not been described as
required.

 

(hh)                          Underwriter Agreements.  The Company is not a
party to any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction.

 

(ii)                                  ERISA.  To the knowledge of the Company,
each material employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and any of its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

 

(jj)                                Margin Rules.  Neither the issuance, sale
and delivery of the Placement Shares nor the application of the proceeds thereof
by the Company as described in the Registration Statement and the Prospectus
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

 

(kk)                          Insurance.  The Company and each of its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its Subsidiaries reasonably believe are
adequate for the conduct of their properties and as is customary for companies
of similar size engaged in similar businesses in similar industries.

 

(ll)                                  No Improper Practices.  (i) Neither the
Company nor, to the Company’s knowledge, the Subsidiaries, nor to the Company’s
knowledge, any of their respective executive officers has, in the past five
years, made any unlawful contributions to any candidate for any political office
(or failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the

 

14

--------------------------------------------------------------------------------


 

Company or any Subsidiary or any affiliate of them, on the one hand, and the
directors, officers, stockholders or directors of the Company or, to the
Company’s knowledge, any Subsidiary, on the other hand, that is required by the
rules of FINRA to be described in the Registration Statement and the Prospectus
that is not so described; (iv) except as described in the Prospectus, there are
no material outstanding loans or advances or material guarantees of indebtedness
by the Company or, to the Company’s knowledge, any Subsidiary to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them; and (v) the Company has not offered, or caused
any placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and, (vi) neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any employee or agent of the Company
or any Subsidiary has made any payment of funds of the Company or any Subsidiary
or received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.

 

(mm)                  Status Under the Securities Act.  The Company was not and
is not an ineligible issuer as defined in Rule 405 under the Securities Act at
the times specified in Rules 164 and 433 under the Act in connection with the
offering of the Placement Shares.

 

(nn)                          No Misstatement or Omission in an Issuer Free
Writing Prospectus. Each Issuer Free Writing Prospectus, as of its issue date
and as of each Applicable Time (as defined in Section 25 below), did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any incorporated document deemed to be a part thereof that
has not been superseded or modified.  The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by MLV
specifically for use therein.

 

(oo)                          No Conflicts.  Neither the execution of this
Agreement, nor the issuance, offering or sale of the Placement Shares, nor the
consummation of any of the transactions contemplated herein and therein, nor the
compliance by the Company with the terms and provisions hereof and thereof will
conflict with, or will result in a breach of, any of the terms and provisions
of, or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to the terms of any contract
or other agreement to which the Company may be bound or to which any of the
property or assets of the Company is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches
and defaults that would not reasonably be expected to have a Material Adverse
Effect; nor will such action result (x) in any violation of the provisions of
the organizational or governing documents of the Company, or (y) in any material
violation of the provisions of any statute or any order, rule or regulation
applicable to the Company or of any court or of any federal, state or other
regulatory authority or other government body having jurisdiction over the
Company,

 

15

--------------------------------------------------------------------------------


 

except where such violation would not reasonably be expected to have a Material
Adverse Effect.

 

(pp)                          Clinical Studies.  The clinical, pre-clinical and
other studies and tests conducted by or, to the knowledge of the Company, on
behalf of the Company were, and, if still pending, are being, conducted in
accordance in all material respects with all statutes, laws, rules and
regulations, as applicable (including, without limitation, those administered by
the FDA or by any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA).  Except
as set forth in the Registration Statement and Prospectus, the Company has not
received any written notices or other written correspondence from the FDA or any
other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA requiring the Company
to terminate or suspend any ongoing clinical or pre-clinical studies or tests.

 

(qq)                          Compliance Program.  Except as disclosed in the
Registration Statement and the Prospectus, the Company has established and
administers a compliance program applicable to the Company, to assist the
Company and the directors, officers and employees of the Company in complying
with applicable regulatory guidelines (including, without limitation, those
administered by the FDA and any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA); except where such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

 

(rr)                                OFAC.  (i) The Company represents that,
neither the Company nor any of its Subsidiaries (collectively, the “Entity”) or
any director, officer, employee, agent, affiliate or representative of the
Entity, is a government, individual, or entity (in this paragraph (tt),
“Person”) that is, or is owned or controlled by a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).

 

(ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

16

--------------------------------------------------------------------------------


 

(iii)  The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

 

(ss)                              Stock Transfer Taxes.  On each Settlement
Date, all stock transfer or other taxes (other than income taxes) which are
required to be paid in connection with the sale and transfer of the Placement
Shares to be sold hereunder will be, or will have been, fully paid or provided
for by the Company and all laws imposing such taxes will be or will have been
fully complied with.

 

Any certificate signed by an officer of the Company and delivered to MLV or to
counsel for MLV pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company, as applicable, to MLV as to
the matters set forth therein.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with MLV that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by MLV under the Securities
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172 under the Securities Act), (i) the Company will notify MLV promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus or for additional information,
(ii) the Company will prepare and file with the Commission, promptly upon MLV’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in MLV’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by MLV (provided,
however, that the failure of MLV to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect MLV’s right to rely
on the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy MLV shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares or a security convertible into the Placement Shares
unless a copy thereof has been submitted to MLV within a reasonable period of
time before the filing and MLV has not objected thereto (provided, however, that
the failure of MLV to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect MLV’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy MLV shall have with respect to the
failure to by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to MLV at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or

 

17

--------------------------------------------------------------------------------


 

supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise MLV, promptly after it receives notice or obtains knowledge
thereof, of the issuance or threatened issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of the Placement Shares for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceeding for any
such purpose; and it will promptly use its commercially reasonable efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.  The Company will advise MLV promptly after it
receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by MLV under the Securities Act with respect
to the offer and sale of the Placement Shares, (including in circumstances where
such requirement may be satisfied pursuant to Rule 172 under the Securities
Act), the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If the Company has omitted any information from the Registration Statement
pursuant to Rule 430A under the Act, it will use its best efforts to comply with
the provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify MLV promptly of all such filings.  If during such
period any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify MLV to suspend
the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by MLV under the Securities Act with respect to the offer and sale
of the Placement Shares, the Company will use its reasonable best efforts to
cause the Placement Shares to be listed on the Exchange and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as MLV
reasonably

 

18

--------------------------------------------------------------------------------


 

designates and to continue such qualifications in effect so long as required for
the distribution of the Placement Shares; provided, however, that the Company
shall not be required in connection therewith to qualify as a foreign
corporation or dealer in securities or file a general consent to service of
process in any jurisdiction.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to MLV and its counsel (at the expense of
the Company) copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement or Prospectus that are filed with the Commission
during any period in which a Prospectus relating to the Placement Shares is
required to be delivered under the Securities Act (including all documents filed
with the Commission during such period that are deemed to be incorporated by
reference therein), in each case as soon as reasonably practicable and in such
quantities as MLV may from time to time reasonably request and, at MLV’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to MLV to the extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(h)                                 Notice of Other Sales.  Without the prior
written consent of MLV, the Company will not, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the first (1st) Trading Day immediately prior to the date on which
any Placement Notice is delivered to MLV hereunder and ending on the third (3rd)
Trading Day immediately following the final Settlement Date with respect to
Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at-the-market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common Stock
or Common Stock issuable upon the exercise of options, pursuant to any employee
or director stock option or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented; (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or

 

19

--------------------------------------------------------------------------------


 

other rights in effect or outstanding, and disclosed in filings by the Company
available on EDGAR or otherwise in writing to MLV and (iii) Common Stock, or
securities convertible into or exercisable for Common Stock, offered and sold in
a privately negotiated transaction to vendors, customers, strategic partners or
potential strategic partners who are qualified institutional buyers and not more
than three persons that are “accredited investors” within the meaning of such
term under paragraph (a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) of Rule 501 under
the Securities Act and otherwise conducted in a manner so as not to be
integrated with the offering of Common Stock hereby.

 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice advise MLV promptly
after it shall have received notice or obtained knowledge thereof, of any
information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to MLV
pursuant to this Agreement.

 

(j)                                    Due Diligence Cooperation.  The Company
will cooperate with any reasonable due diligence review conducted by MLV or its
representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as MLV may reasonably request.

 

(k)                                 Representation Dates; Certificate.  Each
time the Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

 

(Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”)

 

the Company shall furnish MLV (but in the case of clause (iv) above only if MLV
reasonably determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(k).  The
requirement to provide a certificate under this Section

 

20

--------------------------------------------------------------------------------


 

7(k) shall be waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Representation Date) and the next
occurring Representation Date; provided, however, that such waiver shall not
apply for any Representation Date on which the Company files its annual report
on Form 10-K.  Notwithstanding the foregoing, if the Company subsequently
decides to sell Placement Shares following a Representation Date when the
Company relied on such waiver and did not provide MLV with a certificate under
this Section 7(k), then before the Company delivers the Placement Notice or MLV
sells any Placement Shares, the Company shall provide MLV with a certificate, in
the form attached hereto as Exhibit 7(k), dated the date of the Placement
Notice.

 

(l)                                     Legal Opinion.  (1) On or prior to the
date of the first Placement Notice given hereunder and (2) no later than five
(5) Trading Days after each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(k) for which no waiver is applicable, the Company shall cause to be
furnished to MLV written opinions of Goodwin Procter LLP (“Company Counsel”), or
other counsel satisfactory to MLV, in form and substance reasonably satisfactory
to MLV and its counsel; provided, however, the Company shall be required to
furnish to MLV no more than one opinion hereunder per calendar quarter;
provided, further, that in lieu of such opinions for subsequent periodic filings
under the Exchange Act, counsel may furnish MLV with a letter (a “Reliance
Letter”) to the effect that MLV may rely on a prior opinion delivered under this
Section 7(l) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented as of the
date of the Reliance Letter).

 

(m)                             Comfort Letter.  (1) On or prior to the date of
the first Placement Notice given hereunder and (2) no later than five
(5) Trading Days after each Representation Date, other than pursuant to
Section 7(k)(iii), with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(k) for which no waiver is
applicable, the Company shall cause its independent accountants to furnish MLV
letters (the “Comfort Letters”), dated the date the Comfort Letter is delivered,
which shall meet the requirements set forth in this Section 7(m); provided, that
if requested by MLV, the Company shall cause a Comfort Letter to be furnished to
MLV within ten (10) Trading Days of the date of occurrence of any material
transaction or event, including the restatement of the Company’s financial
statements.  The Comfort Letter from the Company’s independent accountants shall
be in a form and substance satisfactory to MLV, (i) confirming that they are an
independent public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(n)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to

 

21

--------------------------------------------------------------------------------


 

constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of Common Stock or (ii) sell, bid
for, or purchase Common Stock in violation of Regulation M, or pay anyone any
compensation for soliciting purchases of the Placement Shares other than MLV.

 

(o)                                 Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor any of its Subsidiaries will be or become, at any time prior to the
termination of this Agreement, an “investment company,” as such term is defined
in the Investment Company Act.

 

(p)                                 No Offer to Sell.  Other than an Issuer Free
Writing Prospectus approved in advance by the Company and MLV in its capacity as
agent hereunder, neither MLV nor the Company (including its agents and
representatives, other than MLV in their capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Act), required to be filed with the Commission, that
constitutes an offer to sell or solicitation of an offer to buy Placement Shares
hereunder.

 

(q)                                 Sarbanes-Oxley Act.  The Company and the
Subsidiaries will maintain and keep accurate books and records reflecting their
assets and maintain internal accounting controls in a manner designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles and including those policies and
procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit the preparation of the Company’s financial
statements in accordance with generally accepted accounting principals,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements.  The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company or the Subsidiaries is made known to them by
others within those entities, particularly during the period in which such
periodic reports are being prepared.

 

8.                                      Representations and Covenants of MLV. 
MLV represents and warrants that it is duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such

 

22

--------------------------------------------------------------------------------


 

states in which MLV is exempt from registration or such registration is not
otherwise required.  MLV shall continue, for the term of this Agreement, to be
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which MLV is exempt from
registration or such registration is not otherwise required, during the term of
this Agreement.

 

9.                                      Payment of Expenses.

 

(a)                                 The Company will pay all expenses incident
to the performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as MLV shall deem necessary, (ii) the
printing and delivery to MLV of the Prospectus and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to MLV, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to MLV, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the fees and expenses of the transfer agent
and registrar for the Common Stock, (vi) the filing fees incident to any review
by FINRA of the terms of the sale of the Placement Shares, and (vii) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.

 

(b)                                 Subject to Section 9(c) hereof, if this
Agreement is terminated by MLV in accordance with the provisions of
Section 13(a) hereof, the Company shall reimburse MLV for all of their
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for MLV up to a maximum of $25,000 (the “Expense Reimbursement”).

 

(c)                                  In the event MLV terminates this Agreement
in accordance with the provisions of Section 13(a)(1) hereof and such Material
Adverse Effect is reasonably attributable to (a) the failure of any nonclinical
or clinical trial to demonstrate the desired safety or efficacy of any biologic
or drug or (b) the denial, delay or limitation of approval of, or taking of any
other regulatory action by, the United States Food and Drug Administration or
any other governmental entity with respect to any biologic or drug, then the
Company shall not be obligated to pay the Expense Reimbursement.

 

10.                               Conditions to MLV’s Obligations.  The
obligations of MLV hereunder with respect to a Placement Notice will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder, to the completion by MLV of a due diligence review
satisfactory to it in its reasonable judgment, and to the continuing
satisfaction (or waiver by MLV in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the (i) resale of all Placement Shares issued to MLV

 

23

--------------------------------------------------------------------------------


 

and not yet sold by MLV and (ii) sale of all Placement Shares contemplated to be
issued by any Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, the Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c)                                  No Misstatement or Material Omission.  MLV
shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in MLV’s reasonable opinion is material, or omits to state a fact
that in MLV’s opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change, on a consolidated basis,
in the authorized capital stock of the Company or any Material Adverse Effect,
or any development that could reasonably be expected to cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of MLV (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

 

(e)                                  Legal Opinion.  MLV shall have received the
opinions of Company Counsel required to be delivered pursuant Section 7(l) on or
before the date on which such delivery of such opinions are required pursuant to
Section 7(l).

 

24

--------------------------------------------------------------------------------


 

(f)                                   Comfort Letter.  MLV shall have received
the Comfort Letter required to be delivered pursuant Section 7(m) on or before
the date on which such delivery of such letter is required pursuant to
Section 7(m).

 

(g)                                  Representation Certificate.  MLV shall have
received the certificate required to be delivered pursuant to Section 7(k) on or
before the date on which delivery of such certificate is required pursuant to
Section 7(k).

 

(h)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on the Exchange and the Common Stock shall not
have been delisted from the Exchange.

 

(i)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(k), the
Company shall have furnished to MLV such appropriate further information,
certificates and documents as MLV may reasonably request.  All such opinions,
certificates, letters and other documents will be in compliance with the
provisions hereof.  The Company will furnish MLV with such conformed copies of
such opinions, certificates, letters and other documents as MLV shall reasonably
request.

 

(j)                                    Securities Act Filings Made.  All filings
with the Commission required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

 

(k)                                 Approval for Listing.  The Placement Shares
shall either have been approved for listing on the Exchange, subject only to
notice of issuance, or the Company shall have filed an application for listing
of the Placement Shares on the Exchange at, or prior to, the issuance of any
Placement Notice.

 

(l)                                     No Termination Event.  There shall not
have occurred any event that would permit MLV to terminate this Agreement
pursuant to Section 13(a).

 

11.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless MLV, its partners, members, directors, officers,
employees and agents and each person, if any, who controls MLV within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act as
follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
included in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

25

--------------------------------------------------------------------------------


 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 11(d) below) any such settlement is effected with the
written consent of the Company, which consent shall not unreasonably be delayed
or withheld; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by MLV expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).

 

(b)                                 MLV Indemnification.  MLV agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 11(c) hereof, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with information relating to MLV and
furnished to the Company in writing by MLV expressly for use therein.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 11 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 11, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 11 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 11 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party.  If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action,

 

26

--------------------------------------------------------------------------------


 

with counsel reasonably satisfactory to the indemnified party, and after notice
from the indemnifying party to the indemnified party of its election to assume
the defense, the indemnifying party will not be liable to the indemnified party
for any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense.  The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties.  It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties.  All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 11 (whether or not any indemnified party is a party thereto), unless
such settlement, compromise or consent (1) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 11 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or MLV, the Company and MLV will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than MLV,
such as persons who control the Company within the meaning of the Securities
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and MLV may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and MLV on the other
hand.  The relative benefits received by the Company on the one hand and MLV on
the other hand shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting

 

27

--------------------------------------------------------------------------------


 

expenses) received by the Company bear to the total compensation received by MLV
(before deducting expenses) from the sale of Placement Shares on behalf of the
Company.  If, but only if, the allocation provided by the foregoing sentence is
not permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and MLV, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering.  Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or MLV, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
MLV agree that it would not be just and equitable if contributions pursuant to
this Section 11(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(d) shall be deemed to
include, for the purpose of this Section 11(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with
Section 11(c) hereof.  Notwithstanding the foregoing provisions of this
Section 11(d), MLV shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this
Section 11(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of MLV, will have the same rights to contribution as that party, and
each officer and director of the Company who signed the Registration Statement
will have the same rights to contribution as the Company, subject in each case
to the provisions hereof.  Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made under this Section 11(d), will notify
any such party or parties from whom contribution may be sought, but the omission
to so notify will not relieve that party or parties from whom contribution may
be sought from any other obligation it or they may have under this
Section 11(d) except to the extent that the failure to so notify such other
party materially prejudiced the substantive rights or defenses of the party from
whom contribution is sought.  Except for a settlement entered into pursuant to
the last sentence of Section 11(c) hereof, no party will be liable for
contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 11(c) hereof.

 

12.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 11 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of MLV, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

28

--------------------------------------------------------------------------------


 

13.                               Termination.

 

(a)                                 MLV may terminate this Agreement, by notice
to the Company, as hereinafter specified at any time (1) if there has been,
since the time of execution of this Agreement or since the date as of which
information is given in the Prospectus, any Material Adverse Effect, or any
development that has occurred that is reasonably likely to have a Material
Adverse Effect has occurred or, in the sole judgment of MLV, is material and
adverse and makes it impractical or inadvisable to market the Placement Shares
or to enforce contracts for the sale of the Placement Shares, (2) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of MLV, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Applicable Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.  If MLV elects to terminate this
Agreement as provided in this Section 13(a), MLV shall provide the required
notice as specified in Section 14 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Applicable Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

(c)                                  MLV shall have the right, by giving ten
(10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Applicable Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 13, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through MLV

 

29

--------------------------------------------------------------------------------


 

on the terms and subject to the conditions set forth herein except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Applicable Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 13(a), (b), (c), or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Applicable Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) shall remain in full force and effect.  Upon
termination of this Agreement, the Company shall not have any liability to MLV
for any discount, commission or other compensation with respect to any Shares
not otherwise sold by MLV under this Agreement.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by MLV or the Company, as the
case may be.  If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

14.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to MLV, shall be delivered to:

 

MLV & Co. LLC
1251 Avenue of the Americas, 41st Floor
New York, New York 10020
Attention:                                         General Counsel
Telephone:                                   (212) 542-5870

Facsimile:                                         (212) 317-1515

 

with a copy to:

 

LeClairRyan, A Professional Corporation.

830 Third Avenue

New York, NY  10022

Attention:                                         James T. Seery

Telephone:                                   (973) 491-3315

Facsimile:                                         (973) 491-3415

 

and if to the Company, shall be delivered to:

 

Anthera Pharmaceuticals, Inc.

25801 Industrial Boulevard, Suite B

 

30

--------------------------------------------------------------------------------


 

Hayward, CA 94545

Attention:                                         President

Telephone:                                   (510) 856-5600

Facsimile:                                         (510) 856-5597

 

with a copy to:

 

Goodwin Procter LLP

Three Embarcadero Center, 24th Floor

San Francisco, CA 94111

Attention:                                         Bradley A. Bugdanowitz

Telephone:                                   (415) 733-6099

Facsimile:                                         (415) 520-9513

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

15.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and MLV and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 11 hereof.  References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party.

 

16.                               Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share consolidation, stock split,
stock dividend, corporate domestication or similar event effected with respect
to the Placement Shares.

 

31

--------------------------------------------------------------------------------


 

17.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof.  Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and MLV.  In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable as
written by a court of competent jurisdiction, then such provision shall be given
full force and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.

 

18.                               GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORKWITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19.                               CONSENT TO JURISDICTION.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

20.                               Use of Information.  MLV may not use any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due

 

32

--------------------------------------------------------------------------------


 

diligence, to advise any party with respect to transactions not expressly
approved by the Company.

 

21.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery of an
executed Agreement by one party to the other may be made by facsimile
transmission.

 

22.                               Effect of Headings.

 

The section and Exhibit headings herein are for convenience only and shall not
affect the construction hereof.

 

23.                               Permitted Free Writing Prospectuses.

 

The Company represents, warrants and agrees that, unless it obtains the prior
consent of MLV, and MLV represents, warrants and agrees that, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  Any such free
writing prospectus consented to by MLV or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.”  The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.  For
the purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit G hereto are Permitted Free Writing
Prospectuses.

 

24.                               Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that:

 

(a)                                 MLV is acting solely as agent in connection
with the public offering of the Placement Shares and in connection with each
transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and MLV, on the
other hand, has been or will be created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether or not MLV has advised
or is advising the Company on other matters, and MLV has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;

 

(b)                                 it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

33

--------------------------------------------------------------------------------


 

(c)                                  MLV has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;

 

(d)                                 it is aware that MLV and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and MLV has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

 

(e)                                  it waives, to the fullest extent permitted
by law, any claims it may have against MLV for breach of fiduciary duty or
alleged breach of fiduciary duty in connection with the sale of Placement Shares
under this Agreement and agrees that MLV shall not have any liability (whether
direct or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of MLV’s obligations under this Agreement and to keep
information provided by the Company to MLV and MLV’s counsel confidential to the
extent not otherwise publicly-available.

 

25.                               Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act Regulations.

 

“Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,”
“Rule 424(b),” “Rule 430B,” and “Rule 433” refer to such rules under the
Securities Act Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing

 

34

--------------------------------------------------------------------------------


 

Prospectus (other than any Issuer Free Writing Prospectuses that, pursuant to
Rule 433, are not required to be filed with the Commission) shall be deemed to
include the copy thereof filed with the Commission pursuant to EDGAR; and all
references in this Agreement to “supplements” to the Prospectus shall include,
without limitation, any supplements, “wrappers” or similar materials prepared in
connection with any offering, sale or private placement of any Placement Shares
by MLV outside of the United States.

 

[Remainder of the page intentionally left blank]

 

35

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
MLV, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and MLV.

 

 

Very truly yours,

 

 

 

ANTHERA PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Christopher P. Lowe

 

 

Name: Christopher P. Lowe

 

 

Title: Chief Business Officer and Chief Financial Officer

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

MLV & CO. LLC

 

 

 

By:

/s/ Dean M. Colucci

 

 

Name: Dean M. Colucci

 

 

Title: President and Chief Operating Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

FORM OF PLACEMENT NOTICE

 

--------------------------------------------------------------------------------

 

From:                                                               Anthera
Pharmaceuticals, Inc.

 

To:                                                                            
MLV & Co. LLC
Attention: Patrice McNicoll

 

Subject:   At Market Issuance—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Anthera Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and MLV & Co. LLC (“MLV”), dated November 8, 2012,
the Company hereby requests that MLV sell up to                          of the
Company’s Common Stock, no par value per share, at a minimum market price of
$               per share, during the time period beginning [month, day, time]
and ending [month, day, time].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to MLV in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3% of the gross proceeds from
each sale of Placement Shares.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

Paul F. Truex

 

Christopher P. Lowe

 

MLV

 

Randy Billhardt

 

Dean Colucci

 

Ryan Loforte

 

Patrice McNicoll

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

--------------------------------------------------------------------------------

 

Subsidiaries

 

--------------------------------------------------------------------------------

 

TRX Services Limited

 

Anthera Pharmaceuticals Limited.

 

--------------------------------------------------------------------------------


 

EXHIBIT 7(k)

 

Form of Representation Date Certificate

 

 

This Officers Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(k) of the At Market Issuance Sales Agreement (the
“Agreement”), dated November 8, 2012, and entered into between Anthera
Pharmaceuticals, Inc. (the “Company”) and MLV & Co. LLC.  All capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Agreement.

 

The undersigned, a duly appointed and authorized officer of the Company, having
made reasonable inquiries to establish the accuracy of the statements below and
having been authorized by the Company to execute this certificate on behalf of
the Company, hereby certifies as follows:

 

1.                                      As of the date of this Certificate,
(i) the Registration Statement does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading and
(ii) neither the Registration Statement nor the Prospectus contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and (iii) no event
has occurred as a result of which it is necessary to amend or supplement the
Prospectus in order to make the statements therein not untrue or misleading for
(i) and (ii) to be true.

 

2.                                      Each of the representations and
warranties of the Company contained in the Agreement were, when originally made,
and are, as of the date of this Certificate, true and correct in all material
respects.

 

3.                                      Except as waived by MLV in writing, each
of the covenants required to be performed by the Company in the Agreement on or
prior to the date of the Agreement, this Representation Date, and each such
other date prior to the date hereof as set forth in the Agreement, has been
duly, timely and fully performed in all material respects and each condition
required to be complied with by the Company on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement has been duly, timely and fully complied
with in all material respects.

 

4.                                      Subsequent to the date of the most
recent financial statements in the Prospectus, and except as described in the
Prospectus, including Incorporated Documents, there has been no material adverse
change.

 

5.                                      No stop order suspending the
effectiveness of the Registration Statement or of any part thereof has been
issued, and no proceedings for that purpose have been instituted or are pending
or threatened by any securities or other governmental authority (including,
without limitation, the Commission).

 

6.                                      No order suspending the effectiveness of
the Registration Statement or the qualification or registration of the Placement
Shares under the securities or Blue Sky laws of any

 

--------------------------------------------------------------------------------


 

jurisdiction are in effect and no proceeding for such purpose is pending before,
or threatened, to the Company’s knowledge or in writing by, any securities or
other governmental authority (including, without limitation, the Commission).

 

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

 

ANTHERA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

42

--------------------------------------------------------------------------------